DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 2/4/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 10 and 17 have been amended.
Claim 1-20  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101 and 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0002]-[0003]) that currently individuals spend significant time and resources to travel to dispensaries, pharmacy kiosks or other locations to retrieve their medications or other items. So a need exists to organize these human interactions through network based order confirmation, transportation and delivery using the steps of “receiving orders, requesting confirmation information, determining if order requirements are met, provisioning medications, determining prices, requesting identifiers,” etc.  Applicant’s system/method/apparatus is therefore a mental process and a certain method of organizing the human activities as described and disclosed by Applicant. 
Rejection 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 10 and 17 is/are directed to the abstract idea of “network based order confirmation, transportation and delivery,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
Claim(s) 1, 10 and 17 is/are directed to the abstract idea of “network based order confirmation, transportation and delivery,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, system/method/apparatus for performing the steps of “receiving orders, requesting confirmation information, determining if order requirements are met, provisioning medications, determining prices, requesting identifiers,” etc., that is “network based order confirmation, transportation and delivery,” etc. The limitation of “receiving orders, requesting confirmation information, determining if order requirements are met, provisioning medications, determining prices, requesting identifiers,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “receiving orders, requesting confirmation information, determining if order requirements are met, provisioning medications, determining prices, requesting identifiers,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-20 recite an abstract idea. 
The claim(s) recite(s) in part, system/method/apparatus for performing the steps of “receiving orders, requesting confirmation information, determining if order requirements are met, provisioning medications, determining prices, requesting identifiers,” etc., that is “network based order confirmation, transportation and delivery,” etc. which is a method of commercial or legal interactions (contracts, legal obligations, advertising, marketing activities, sales activities, sales behaviors, business relations) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, computers, displays, networks, wireless devices, computing devices, vehicles, drones (Applicant’s Specification [0014]-[0018]), etc.) to perform steps of “receiving orders, requesting confirmation information, determining if order requirements are met, provisioning medications, determining prices, requesting identifiers,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Insignificant extra-solution activity
Claim(s) 1-20 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
 Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, computers, displays, networks, wireless devices, computing devices, vehicles, drones, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decisions indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, computers, displays, networks, wireless devices, computing devices, vehicles, drones, etc.). At paragraph(s) [0014]-[0018], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, computers, displays, networks, wireless devices, computing devices, vehicles, drones,” etc. to perform the functions of “receiving orders, requesting confirmation information, determining if order requirements are met, provisioning medications, determining prices, requesting identifiers,” etc. The recited “processors, computers, displays, networks, wireless devices, computing devices, vehicles, drones,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-20 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 2-9, 11-16 and 18-20 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-9, 11-16 and 18-20 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-9, 11-16 and 18-20 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-9, 11-16 and 18-20 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 10 and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McHale et al. (US 2018/0012176), in view of Dellaportas (US 2015/0254743), further in view of Kulkarni et al. (US 2018/0137454), further in view of Natarajan et al. (US 2017/0132393).

CLAIM 1  
As per claim 1, McHale et al. disclose: 
method for processing orders for medication (McHale et al., [0004] methods…pertaining to delivering products to a customer, [0011] order processing server configured to receive an order, [0013] medications), comprising: 
receiving an order for medication at an autonomous vehicle configured for medication delivery, the order including a delivery location for a user performing the order (McHale et al., [0004]-[0007] systems, apparatuses, methods…pertaining to delivery products to a customer, [0011] an order processing server configured to receive an order by a customer for at least one product, [0013]-[0014] system 100, [0021] the order processing server 130 is configured to enable the customer 110…to specify that the products 190 are to be delivered to a delivery location 180, the order processing server 130 is configured to enable the customer 110 to specify a delivery method (e.g., aerial drone, autonomous ground vehicle, delivery drive, etc.), [0029] a prescription (e.g. a medication), [0030] inventory management database 160, [0032] computing device 150 is programmed to authorize commencement of a delivery attempt of the product 190 to the customer 110, [0034] a requirement of confirmation that a person present at the delivery location 180 is authorized to receive the product 190; a requirement of confirmation that the identity of the person present at the delivery location 180 can be property authenticated., [0037] control circuit 210 of the retailer computing device 150 is programmed to authorize delivery of the product 190, [0038] the delivery is being made…to the customer 110 who placed the order, [0039] control unit 210 is configured to authorize.. a hand off of the product 190 directly to the customer 110 at the delivery location 180 based on the authentication of the identity of the customer 110 at the delivery location 180, [0049] receiving…an electronic confirmation (e.g. from the customer computing device 120…) that the product 190 has been successfully delivered to the customer 110…); 
requesting confirmation information from the user (McHale et al., [0004]-[0007] systems, apparatuses, methods…pertaining to delivery products to a customer, [0011] an order processing server configured to receive an order by a customer for at least one product, [0013]-[0014] system 100, [0021] the order processing server 130 is configured to enable the customer 110…to specify that the products 190 are to be delivered to a delivery location 180, the order processing server 130 is configured to enable the customer 110 to specify a delivery method (e.g., aerial drone, autonomous ground vehicle, delivery drive, etc.), [0029] a prescription (e.g. a medication), [0030] inventory management database 160, [0032] computing device 150 is programmed to authorize commencement of a delivery attempt of the product 190 to the customer 110, [0034] a requirement of confirmation that a person present at the delivery location 180 is authorized to receive the product 190; a requirement of confirmation that the identity of the person present at the delivery location 180 can be property authenticated., [0037] control circuit 210 of the retailer computing device 150 is programmed to authorize delivery of the product 190, [0038] the delivery is being made…to the customer 110 who placed the order, [0039] control unit 210 is configured to authorize.. a hand off of the product 190 directly to the customer 110 at the delivery location 180 based on the authentication of the identity of the customer 110 at the delivery location 180, [0049] receiving…an electronic confirmation (e.g. from the customer computing device 120…) that the product 190 has been successfully delivered to the customer 110…); 
utilizing the autonomous vehicle in response to the confirmation information received from the user by the autonomous vehicle (McHale et al., [0004]-[0007] systems, apparatuses, methods…pertaining to delivery products to a customer, [0011] an order processing server configured to receive an order by a customer for at least one product, [0013]-[0014] system 100, [0021] the order processing server 130 is configured to enable the customer 110…to specify that the products 190 are to be delivered to a delivery location 180, the order processing server 130 is configured to enable the customer 110 to specify a delivery method (e.g., aerial drone, autonomous ground vehicle, delivery drive, etc.), [0029] a prescription (e.g. a medication), [0030] inventory management database 160, [0032] computing device 150 is programmed to authorize commencement of a delivery attempt of the product 190 to the customer 110, [0034] a requirement of confirmation that a person present at the delivery location 180 is authorized to receive the product 190; a requirement of confirmation that the identity of the person present at the delivery location 180 can be property authenticated., [0037] control circuit 210 of the retailer computing device 150 is programmed to authorize delivery of the product 190, [0038] the delivery is being made…to the customer 110 who placed the order, [0039] control unit 210 is configured to authorize.. a hand off of the product 190 directly to the customer 110 at the delivery location 180 based on the authentication of the identity of the customer 110 at the delivery location 180, [0049] receiving…an electronic confirmation (e.g. from the customer computing device 120…) that the product 190 has been successfully delivered to the customer 110…); 
delivering the medication to the deliver location of the user utilizing the autonomous vehicle (McHale et al., [0021] autonomous ground vehicle) 
requesting one or more identifiers from the user using the autonomous vehicle to complete the delivery of the medications to the user by the autonomous vehicle (McHale et al., [0004]-[0007] systems, apparatuses, methods…pertaining to delivery products to a customer, [0011] an order processing server configured to receive an order by a customer for at least one product, [0013]-[0014] system 100, [0021] the order processing server 130 is configured to enable the customer 110…to specify that the products 190 are to be delivered to a delivery location 180, the order processing server 130 is configured to enable the customer 110 to specify a delivery method (e.g., aerial drone, autonomous ground vehicle, delivery drive, etc.), [0029] a prescription (e.g. a medication), [0030] inventory management database 160, [0032] computing device 150 is programmed to authorize commencement of a delivery attempt of the product 190 to the customer 110, [0034] a requirement of confirmation that a person present at the delivery location 180 is authorized to receive the product 190; a requirement of confirmation that the identity of the person present at the delivery location 180 can be property authenticated., [0037] control circuit 210 of the retailer computing device 150 is programmed to authorize delivery of the product 190, [0038] the delivery is being made…to the customer 110 who placed the order, [0039] control unit 210 is configured to authorize.. a hand off of the product 190 directly to the customer 110 at the delivery location 180 based on the authentication of the identity of the customer 110 at the delivery location 180, [0049] receiving…an electronic confirmation (e.g. from the customer computing device 120…) that the product 190 has been successfully delivered to the customer 110…).


McHale et al. fails to expressly disclose:
automatically determining whether order requirements are met.


However, Dellaportas teach:
automatically determining whether order requirements are met (Dellaportas, [0028] customer due diligence requirements, [0037] sale is declined).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “automatically determining whether order requirements are met,” etc. as taught by Dellaportas within the method as taught by the McHale et al. with the motivation of providing customer due diligence requirements checks (Dellaportas, [0028]).

McHale et al. and Dellaportas fail to expressly teach:
provisioning the medications for delivery through the autonomous vehicle.


However, Kulkarni et al. teach:
provisioning the medications for delivery through the autonomous vehicle (Kulkarni et al., Figure 2, Figure 3A, Figure 4, Figure 5, Figure 6, Figure 7, Figure 8, [0005] loading the item via a handling mechanism, autonomous ground vehicle, [0006] The fulfillment system loads the item…, [0046] items associated with the fulfillment requests are properly retrieved and loaded on the UAVs 202 for delivery, [0114] item is loaded 404 onto the UAV 202).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “provisioning the medications for delivery through the autonomous vehicle,” etc. as taught by Kulkarni et al. within the method as taught by McHale et al. and Dellaportas with the motivation of providing fulfilment systems (Kulkarni et al., [0002]).

McHale et al. and Dellaportas and Kulkarni et al.  fail to expressly teach:
the confirmation information is electronically requested by the autonomous vehicle to verify the user is authorized to receive the medication through one or more databases 
automatically determining a price associated with the medication including transportation to the delivery location by the autonomous vehicle.


However, Natarajan et al. teach:
the confirmation information is electronically requested by the autonomous vehicle to verify the user is authorized to receive the medication through one or more databases (Natarajan et al., [0035] In some embodiments, the information required for delivering a prescription may be transmitted and authenticated through a peer-peer ledger system, which will allow the autonomous vehicle to receive…authentication of the customer)
automatically determining a price associated with the medication including transportation to the delivery location by the autonomous vehicle (Natarajan et al., Figure 6, 602 Information may include location, availability, price, rating, etc., Figure 7, 700 Customers can select from a list of available couriers for delivery to home. Listings include time, price, review, handling abilities, etc.).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “the confirmation information is electronically requested by the autonomous vehicle to verify the user is authorized to receive the medication through one or more databases ,” and “automatically determining a price associated with the medication including transportation to the delivery location by the autonomous vehicle,” etc. as taught by Fourth with the method as taught by McHale et al. and Dellaportas and Kulkarni et al. with the motivation of providing delivery of medication to desired locations (Natarajan et al., [0034]).

CLAIM 2   
As per claim 2, McHale et al., Dellaportas and Kulkarni et al. and Natarajan et al.
teach the method of claim 1 and further disclose the limitations of:
further comprising: ending the transaction in response to determining the order requirements are not met (Dellaportas, Figure 3 218 User Declined, Figure 4 318 Sale Declined, [0032] block 218, [0037] sale is declined).


The obviousness of combining the teachings of Dellaportas with the method as taught by McHale et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 3   
As per claim 3, McHale et al. and Dellaportas and Kulkarni et al. and Natarajan et al. 
teach the method of claim 2 and further disclose the limitations of:
wherein the autonomous vehicle does not go to the location in response to automatically determining the order requirements are not met (McHale et al., [0011] authorize commencement of a delivery attempt…after the first delivery restriction has been satisfied, [0030] determine whether this product 190 may be legally delivered to the customer 110).


CLAIM 4    
As per claim 4, McHale et al. and Dellaportas and Kulkarni et al. and Natarajan et al. 
teach the method of claim 1 and further disclose the limitations of:
wherein the delivery is performed by the autonomous vehicle, and wherein the one or more identifiers are communicated from the user to a secure storage system within the autonomous vehicle (McHale et al., [0021] the order processing server 130 is configured to enable the customer 110…to specify that the products 190 are to be delivered to a delivery location 180, the order processing server 130 is configured to enable the customer 110 to specify a delivery method (e.g., aerial drone, autonomous ground vehicle, delivery driver, etc.), [0030] inventory management database 160, [0032] computing device 150 is programmed to authorize commencement of a delivery attempt of the product 190 to the customer 110, [0034] a requirement of confirmation that a person present at the delivery location 180 is authorized to receive the product 190; a requirement of confirmation that the identity of the person present at the delivery location 180 can be property authenticated., [0037] control circuit 210 of the retailer computing device 150 is programmed to authorize delivery of the product 190, [0038] the delivery is being made…to the customer 110 who placed the order, [0039] control unit 210 is configured to authorize.. a hand off of the product 190 directly to the customer 110 at the delivery location 180 based on the authentication of the identity of the customer 110 at the delivery location 180, [0049] receiving…an electronic confirmation (e.g. from the customer computing device 120…) that the product 190 has been successfully delivered to the customer 110…).


CLAIM 5   
As per claim 5, McHale et al. and Dellaportas and Kulkarni et al. and Natarajan et al. 
teach the method of claim 1 and further disclose the limitations of:
further comprising: 
confirming the delivery location for the medication (McHale et al., [0004]-[0007], [0011], [0013]-[0014], [0021], [0029], [0032], [0034], [0037], [0038], [0039], [0049]); 
identifying the autonomous vehicle is a closest delivery vehicle capable of fulfilling the order (Kulkarni et al., Figure 2, Figure 3A, Figure 4, Figure 5, Figure 6, Figure 7, Figure 8, [0005] loading the item via a handling mechanism, calculating a flight path to the item transfer point; deploying the UAV to the item transfer point using the flight path, [0011]-[0020] fulfillment system 100, [0065] Mapping data…may be downloaded either immediately prior to departure of the UAV 202…, [0101] In block 404, the vehicle manager 360 can select the UAV 202 to service the delivery request, [0106] the UAV 202 may be selected based on a group of AGVs 206 associated with the item transfer point); 
sending mapping information and delivery information to a guidance system of the autonomous vehicle (Kulkarni et al., Figure 2, Figure 3A, Figure 3C 332 Guidance Engine, Figure 4, Figure 5, Figure 6, Figure 7, Figure 8, [0005] loading the item via a handling mechanism, calculating a flight path to the item transfer point; deploying the UAV to the item transfer point using the flight path, [0011]-[0020] fulfillment system 100, [0065] Mapping data…may be downloaded either immediately prior to departure of the UAV 202…, [0101] In block 404, the vehicle manager 360 can select the UAV 202 to service the delivery request, [0106] the UAV 202 may be selected based on a group of AGVs 206 associated with the item transfer point); 
receiving delivery verification information in response to delivery of the medication by the autonomous vehicle (McHale et al., [0004]-[0007], [0011], [0013]-[0014], [0021], [0029], [0032], [0034], [0037], [0038], [0039], [0049]).


The obviousness of combining the teachings of Kulkarni et al. with the method as taught by McHale et al. and Dellaportas is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 6    
As per claim 6, McHale et al. and Dellaportas and Kulkarni et al. and Natarajan et al. 
teach the method of claim 1 and further disclose the limitations of:
further comprising: electronically processing funds associated with the order (McHale et al., [0015] payment method information, [0017] payment methods (e.g., credit card information), [0022] receive and process payment for the product 190).


CLAIM 7   
As per claim 7, McHale et al. and Dellaportas and Kulkarni et al. and Natarajan et al. 
teach the method of claim 1 and further disclose the limitations of:
wherein the medication is legal marijuana (Dellaportas, [0016] sale, service, delivery and/or transportation of recreational marijuana and marijuana products).


The obviousness of combining the teachings of Dellaportas with the method as taught by McHale et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 8    
As per claim 8, McHale et al. and Dellaportas and Kulkarni et al. and Natarajan et al. 
teach the method of claim 4 and further disclose the limitations of:
further comprising: automatically resupplying the secure storage system (McHale et al., [0020] delivery locker) of the autonomous vehicle with one or more medications within a secure storage unit for securing the medication (Kulkarni et al., Figure 2, Figure 3A, Figure 4, Figure 5, Figure 6, Figure 7, Figure 8, [0005] loading the item via a handling mechanism, [0006] The fulfillment system loads the item…, [0007] locker, [0046] items associated with the fulfillment requests are properly retrieved and loaded on the UAVs 202 for delivery, [0051] handling system 244 maybe automated, [0061] locker, [0114] item is loaded 404 onto the UAV 202).


The obviousness of combining the teachings of Kulkarni et al. with the method as taught by McHale et al. and Dellaportas is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 9   
As per claim 9, McHale et al. and Dellaportas and Kulkarni et al. and Natarajan et al.
teach the method of claim 1 and further disclose the limitations of:
wherein the confirmation information specifies an identity, age, and legal status of the user (McHale et al., [0038] Driver’s License, physical identification card, [0049] authentication of the identity of the customer 180).


CLAIMS 10-16 
As per claims 10-16, claims 10-16 are directed to a system. Claims 10-16 recite the same or similar limitations as those addressed above for claims 1-9. Claims 10-16 are therefore rejected for the same reasons set forth above for claims 1-9.

CLAIMS 17-20 
As per claims 17-20, claims 17-20 are directed to an apparatus. Claims 17-20 recite the same or similar limitations as those addressed above for claims 1-9. Claims 17-20 are therefore rejected for the same reasons set forth above for claims 1-9.

Response to Arguments
Applicant’s arguments filed 2/4/2022 with respect to claims 1-20 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 2/4/2022.
Applicant’s arguments filed 2/4/2022 with respect to claims 1-20 have been fully considered and they are partially persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 2/4/2022.
Applicant’s arguments filed on 2/4/2022 with respect to claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) McHale et al., Dellaportas, Kulkarni et al. and Natarajan et al. do not render obvious the present invention because McHale et al., Dellaportas, Kulkarni et al. and Natarajan et al. do not disclose “the confirmation information is electronically requested by the autonomous vehicle to verify the user is authorized to receive the medication through one or more databases,” etc. in the previously presented and/or presently amended claims, (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), it is respectfully submitted that the Examiner has applied/recited new passages and citations to amended claims 1, 10 and 17 at the present time. The Examiner notes that the amended limitations were not in the previously pending claims. As such, Applicant’s remarks with regard to the application of McHale et al., Dellaportas, Kulkarni et al. and Natarajan et al. to the amended limitations are addressed above in the Office Action.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Rehash 
Applicant's remarks and arguments merely rehash issues addressed in the Office Action mailed 11/4/2021 and incorporated herein. 
Mental Processes
Analysis of information by steps people go through in their minds, or by mathematical algorithms, without more, is essentially a mental processes within the abstract-idea category (Electric Power Group, 830 F.3d at 1354). Many aspects of Applicant’s claimed invention merely use instructions and generic computer elements to replace process steps previously performed by human to perform order confirmation, transportation and delivery. Examiner notes that Applicant admits on page 9 of Applicant’s 1/4/2021 Remarks that “It is well known method to use multiple manual user efforts…to track and confirm medication purchases.” Applicant appears to be admitting that Applicant’s claimed invention merely uses instructions and generic computer elements to replace process steps previously performed by human. Applicant’s argument is not persuasive.
Improvements – Advantageous over previous methods
The test for patent-eligible subject matter is not whether the claims are advantageous over previous methods. Even if Applicant’s claims provide advantages over manual collection of data, Applicant’s claims no technological improvement beyond improvement beyond the use of generic computer components/a generic computer network. Applicant’s argument is not persuasive. 

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626